Citation Nr: 0115073	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $3,778.  

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1944 to June 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 decision of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) St. Petersburg, Florida Regional Office (RO) which 
denied the veteran's request for waiver of recovery of a 
nonservice-connected pension overpayment in the calculated 
amount of $3,778.  

In connection with his current appeal, the veteran requested 
a personal hearing before a Member of the Board at the RO.  
In February 2001, however, he withdrew his request in 
writing.  Accordingly, the case is adjudicated below based on 
the evidence of record.  38 C.F.R. § 20.704(e) (2000).

In addition to setting forth his arguments regarding this 
claim for waiver of overpayment, the veteran in his 
contention documents has repeatedly mentioned a previously 
denied claim for entitlement to service connection.  Inasmuch 
as the veteran may be requesting that his claim for service 
connection be reopened, the matter is referred to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was notified previously on several occasions 
that he was required to report all assets and income from any 
source as a condition of receiving VA pension benefits.

3.  He received income in the form of wages for calendar 
years 1995 through 1997 which he did not report to the RO.

4.  His failure to report his income, while in receipt of VA 
pension benefits, was deliberate and intentional.

5.  The RO has calculated that the veteran was paid $3,778 in 
VA pension benefits to which he had no entitlement; the 
overpayment was created due to retroactive adjustment of his 
award due to receipt of previously unreported income.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA pension benefits 
in the amount of $3,778 is precluded by the veteran's 
misrepresentation of a material fact.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5302 (West  1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965, (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to the claim, and expanded on VA's duty to notify 
the claimant and representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by way of 
letters to the veteran dated in April 1998, and September 
1998, the veteran was notified of the RO's proposal to 
reduce, and eventual termination of his pension payments.  By 
way of a letter dated in January 1999, as well as the July 
1999 Committee decision and February 2000 Statement of the 
Case, the veteran was properly notified of the requirements 
for seeking a waiver of collection of overpayment.  In 
addition, as discussed below, resolution of the veteran's 
claim is predicated on legal principles rather than evidence.  
As such, the Board finds no basis for additional development 
of evidence.  Finally, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v.  Brown, 4 Vet. App. 
384, 392-94 (1993).


II.  Factual Background

A review of record shows that, by a November 1994 rating 
decision, the RO granted the veteran VA nonservice-connected 
pension benefits.  The grant was based upon information 
provided by the veteran in his application for pension, dated 
in April 1994.  In that application, the veteran stated that 
his only source of monthly income was in the form of social 
security.  The veteran also reported, over his signature, 
that he and his family expected no annual income or one-time 
nonrecurring income for the 12 month period from the date the 
claim was filed with VA.

In a December 1994 letter, the veteran was notified of the 
award of pension.  The award letter was written on VA Form 
20-8993, which also informed him of the relationship between 
pension benefits and family income; and he was specifically 
advised to notify the VA if there was any change in his 
family income and that, if he did not notify the VA of these 
changes immediately, an overpayment would result which would 
be subject to recovery.  Accompanying the award letter was a 
copy of VA Form 21-8768, which further explained important 
information about rights to receive this benefit.  

In January 1995, the veteran submitted his Social Security 
Administration (SSA) Benefit Statement for the year 1994, as 
had been requested by the RO.  By way of letters generated in 
August 1995, the RO notified the veteran that it had changed 
his disability pension award, and that the award was 
retroactively increased based upon his SSA income.  

In September 1995 and April 1996, the veteran submitted 
medical expense reports, so that the RO could adjust his 
pension and reimburse him for expenses paid out of pocket.  
In October 1995 and July 1996 the RO adjusted the veteran's 
pension income accordingly and notified him of the same.  In 
each notice letter, the RO indicated that the veteran's 
pension award was calculated based upon income from SSA as 
the only source of income.  

In January 1997, the veteran submitted his SSA Benefit 
Statement for the year 1996.  In January 1997, and January 
1998, the veteran submitted medical expense reports, and his 
pension award was again adjusted accordingly.  

In February 1998, the RO notified the veteran of another 
adjustment to his pension.  As in his original award letter, 
the RO, in October 1995, July 1996, and February 1998 letters 
to the veteran informed him of the relationship between 
pension benefits and family income.  Again, he was 
specifically advised to notify the VA if there was any change 
in his family income and that, if he did not notify the VA of 
these changes immediately, an overpayment would result which 
would be subject to recovery.  Accompanying the award letter 
was a copy of VA Form 21-8768, which further explained 
important information about rights to receive the benefit.  

Thereafter, the record reflects that the RO learned that the 
veteran had received wages in excess of $6,000 for the 
calendar years 1995 and 1996, and projected wages of $3,000 
for the calendar year 1997, which he had not previously 
reported.  The document verifying this unreported income is 
of record.  The veteran has not disputed that he received 
such income, nor has he disputed the amount of the unreported 
income.  

Acting on this information, by letters of February 1998, and 
April 1998, the RO notified the veteran that it had 
discovered that he had received additional income since 
January 1995 which he had failed to report to VA.  Based 
thereon, the RO proposed to reduce his pension benefits 
retroactively to reflect the unreported income.  By September 
1998 letter, the RO notified him that his pension had been 
reduced retroactively, effective January 1, 1995; and that 
the pension had been terminated.  He was notified that the 
calculated amount of the resulting overpayment was $3,778.

In December 1998, the veteran requested waiver of the $3,778 
overpayment, stating that his representative had advised him 
to ask for a waiver.  The veteran stated that he received 
several letters from the VA regarding his pension, but that 
he did not understand the letters.  He said that he had 
always been under the impression that his pension was granted 
for past actions in World War II, and that he "did not 
understand that it had anything to do with (his) part time 
job...."  

In an accompanying Financial Status Report, the veteran 
indicated that his monthly net income was $1,244 and that his 
monthly expenses were $1,370 (which included $390 for 
mortgage payments, $300 for food, $140 for utilities, $390 
for other living expenses, and $150.00 for one installment 
debt).  He indicated thereby that his net monthly income less 
expenses was negative $(-)136.00.  The veteran also noted 
that he was employed at the community church as a custodian.  
It appears as though the veteran listed wages earned from his 
part time job at a church as a part of his average monthly 
income.  

In July 1999, the Committee denied the veteran's request for 
a waiver determining that there was a finding of bad faith on 
the veteran's part for the creation of the debt, because he 
failed to report the income in question which he received 
from 1995 through 1997, and that his failure to report 
receipt of additional income from wages and continued 
acceptance of VA pension based on the intentional omission of 
that income overwhelmingly showed an intent to seek an unfair 
advantage.  Since the veteran had knowledge that failure to 
promptly report the increased income would create an 
overpayment, and since his actions created a significant loss 
to the Government, the Committee found that this constituted 
bad faith; and that a waiver was therefore precluded by law.  

The veteran disagreed with the Committee's decision, and in 
response, he submitted another Financial Status Report in 
September 1999 in which he indicated that his monthly net 
income was $1,277 and that his total monthly expenses were 
now $1,188 (including newly listed installment debts and 
agreements, and eliminating other living expenses previously 
noted ).  He indicated thereby that his net monthly income 
less expenses was $89.00.  

In August 2000, the Committee confirmed and continued its 
prior decision to deny the waiver of overpayment.  


III.  Legal Analysis

Generally, the law authorizes the payment of VA nonservice-
connected disability pension to a veteran of a war who has 
the requisite service, is permanently and totally disabled, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23 (2000).  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3 
(2000).

Because pension benefits are based in part on income and net 
worth, a person who is receiving such benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506; 38 
C.F.R. §§ 3.277, 3.660 (2000).  Overpayments created by the 
retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3) 
(2000).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b) (2000).  In other words, any indication that the 
veteran committed fraud, misrepresentation of a material 
fact, or bad faith in connection with his receipt of VA 
benefits precludes the Board from granting a waiver of 
recovery of the overpayment.  This parallels the "clean 
hands" doctrine familiar in equity cases:  only if the 
veteran is free from all taint of fraud in connection with 
his claim for benefits may waiver on account of "equity and 
good conscience" be considered.  See Farless v. Derwinski, 2 
Vet. App. 555 (1992).

The U.S. Court of Appeals for Veterans Claims has defined bad 
faith as "a willful intention to seek an unfair advantage."  
Richards v. Brown, 9 Vet. App. 255 (1996).  The provisions of 
38 C.F.R. § 1.965(b)(2) (1998) define bad faith as an unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.

The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt, and his inability to repay 
the debt.  Because the veteran has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).

Following careful consideration of the evidence specified 
above, the Board finds that the veteran willfully failed to 
disclose a material fact to VA, namely that he was in receipt 
of "other" income, income other than SSA, from 1995 through 
1997, in order to retain VA pension benefits at the rate he 
was then receiving such benefits; this constitutes 
misrepresentation.

In this case, the evidence of record demonstrates that the 
veteran was repeatedly informed by VA that he was required to 
provide the RO with accurate information concerning his 
income, as pension award amounts are need based and dependent 
on the accuracy of such financial information.  Despite these 
repeated instructions, the veteran essentially reported that 
he had received no income from any source other than SSA for 
the time period in question.  Subsequent uncontroverted 
information came to light, revealing that he actually 
received income from another source in 1995 and 1996 in an 
amount greater than $6,000, and that he had projected income 
of $3,000 for 1997.  

In view of the above, the Board cannot accept that the 
veteran's failure to accurately report his income was due to 
simple misunderstanding.  38 C.F.R. § 1.962(b) (2000).  The 
veteran's explanation that he did not think his part time job 
had anything to do with receipt of his pension benefits is 
unpersuasive.  Rather, the record indicates that he acted 
intentionally to mislead VA, by not reporting income he was 
receiving, in order to retain pension benefits to which he 
was not otherwise entitled.  He knew or should have known 
that his pension award was dependent on the amount of income 
that he received, that he had not reported his 1995 through 
1997 income, and that his pension award was based on his 
report of no "other" income.

In view of the foregoing, the Board concludes that the 
veteran knew or reasonably should have known that he would 
not continue to receive pension at the rate at which he was 
then receiving it, if he reported his actual 1995 through 
1997 income.  Accordingly, he intentionally elected not to be 
forthright and report this income accurately to VA.  This 
conclusion is further supported by the fact that his pension 
was adjusted on numerous other occasions based upon receipt 
of SSA increases or by his own submission of medical expense 
reports to be counted as medical reimbursement for pension 
purposes.  As such, the veteran had previous experience with 
the VA pension process and reasonably knew of the 
consequences of his reports of additional income.  Under the 
circumstances in this case, the Board concludes that the 
veteran knew that he would not continue in receipt of his 
then current rate of VA pension benefits if he accurately 
reported his actual income from 1995 through 1997, and that 
he accordingly intentionally elected not to report this 
income to VA.

Thus, the Board finds that the preponderance of the evidence 
establishes that the veteran's failure to report his 
additional income to VA constituted misrepresentation of a 
material fact, and was the proximate cause of the $3,778 
overpayment of VA pension benefits.  The veteran's 
misrepresentation precludes VA from waiving recovery of any 
part of the $3,778 overpayment.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  As a consequence, the Board may not 
address the veteran's contentions that recovery of the $3,778 
overpayment would create an undue financial hardship.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $3,778 is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

